Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10 and 16
b.	Pending: 1-4, 6-8 and 10-20
Claims 5 and 9 have been canceled. 

Allowable Subject Matter
Claims 1-4, 6-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 16 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“the first number of MIO lines each having a first length; and a second region coupled to a second number of MIO lines of the memory bank, the second number of MIO lines each having a second length shorter than the first length, the second number of MIO lines configured to be active during at least a portion of a time in which the first number of MIO lines are active; and a signal generator coupled to the memory array and configured to: generate a first control signal that activates the first number of MIO lines at a first time; and generate a second control signal that activates the second number of MIO lines at a second, subsequent time”; for independent claim 1;
“generating a first control signal to activate a first number of main input/output (MIO) lines coupled to a first data terminal region of a memory bank at a first time; generating, while the first number of MIO lines are active, a second control signal to activate a second number of MIO lines coupled to a second data terminal region of the memory bank at a second, subsequent time, a length of each of the first number of MIO lines being greater than a length of each of the second number of MIO lines; and resetting each of the first control signal and the second control signal in response to a command”; for independent claim 10; and
“activate, at a first time, a first number of main input/output (MIO) lines of a memory bank; and activate, at a second, subsequent time and while the first number of MIO lines are active, a second number of MIO lines of the memory bank, each of the first number of MIO lines having a length greater than a length of each of the second number of MIO lines, and each of the first number of MIO lines being independent of each of the second number of MIO lines”; for independent claim 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/18/2022